DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to Claim 6,
The phrase “the inductive position sensor comprises a first electrostatic shield and a second electrostatic shield” on lines 1-2 is indefinite.  Claim 1 recites “at least one electrostatic shield” which reasonably includes all shields of the disclosure.  Applicant is distinctly reciting a first and second shield in claim 6 from the at least one electrostatic shield of claim 1.  However, because the claim 1 shield reasonably includes all shields of the disclosure, there are no other shields that the above first and second shield could reference.  As such, the difference and relationship between the shield of claim 1 and the shields of claim 6 are unclear.  To overcome this issue, it is suggested to state “the at least one electrostatic shield includes a first electrostatic shield and a second electrostatic shield” instead of reciting “the inductive position sensor comprises a first electrostatic shield and a second electrostatic shield.”
As to Claim 9,
The phrase “the point on the at least one transmit winding is coupled to ground via a capacitor” on lines 1-2 is indefinite because a ground was already recited but applicant is distinctly reciting the above ground from the one recited in claim 8.  It is suggested to receive “the ground.”
As to Claim 11,
The phrase “the electrostatic shield comprises “a first conductive trace … a plurality of second conductive traces” on lines 1-4 is indefinite.
Claim 1 recites “at least one electrostatic shield comprising a plurality of conductive traces ” which reasonably includes all traces of the disclosure.  Applicant is distinctly reciting a 
As to Claim 18,
The phrase “the electrostatic shield comprise a first conductive trace that at least partially surrounds a portion of the one or more receive windings” on lines 1-3 is indefinite.  
1) At issue here is that applicant is claiming that the first trace at least partially surrounds a portion of the receiving windings, but the first trace does not fully encircle any portion of the receive windings.  The definition of “surround” is “to enclose on all sides; encompass” per https://www.dictionary.com/browse/surround.  As such, partially surrounding something would reasonably mean that part of the receive winding is fully encircled by the first trace, but that the entire receive winding is not necessarily completely surrounded.  For example, wrapping a piece of string around small section of pipe would partially surround the pipe as it fully encircles a portion of the pipe, but it does not fully surround all of the pipe.  As seen in Figure 14, first trace (302) does not form a closed loop, and thus does not fully or partially surround any portion of the receive windings.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase of partially surrounding means that the first trace must cover or be around any amount of the receive winding.
2) Claim 1 recites “at least one electrostatic shield comprising a plurality of conductive traces ” which reasonably includes all traces of the disclosure.  Applicant is distinctly reciting a first trace in claim 18 from the traces already recited in claim 1.  However, because the claim 1 traces reasonably include all traces of the disclosure, there are no other traces that the above first 
As to Claims 7 and 12-17,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 3, 4, 5, 11,13, 14, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Auchterlonie (US 5,003,260).
As to Claims 1, 2, 3, 4, 5, 8, 10, 11, 13, 14, 17, 18, 19, and 20,
Zhitomirsky  discloses A multilayer structure for use with an inductive position sensor and an inductive position sensor configured to detect relative position between a first member (8) and a second member (3), the inductive position sensor and the multilayer structure comprising: a transmit aerial (13) configured to be disposed on the first member (Figure 1), the transmit aerial having at least one transmit winding (Figures 1 and 19); a receive aerial (14),(15) configured to be disposed on the first member (Figure 1), the receive aerial comprising one or more receive windings (Figures 1,19); a coupling element (12) operable to be disposed on the second member (Figure 1); processing circuitry (24) configured to provide one or more signals indicative of the position of the first member relative to the second member based on current induced in the one or more receive windings resulting from an oscillating signal provided to the transmit winding (Paragraphs [0035], [0036]), the transmit aerial and receive aerial are arranged as a multilayer structure (Paragraph [0037]), 
Zhitomirsky does not disclose at least one electrostatic shield, the electrostatic shield comprising a plurality of conductive traces arranged so that no current loops are formed in the 
Auchterlonie discloses at least one electrostatic shield (74), the electrostatic shield comprising a plurality of conductive traces arranged so that no current loops are formed in the electrostatic shield (Figure 11), (Column 8, Lines 27-38) the electrostatic shield is grounded (Figure 11), the electrostatic shield is placed on and over the transmit winding so as to cover it (Column 8, Lines 27-38), the electrostatic shield is disposed on the same layer as at least a portion of the transmit winding or the one or more receive winding (Column 8, Lines 27-38 / note the shield is placed on the transmit winding), the electrostatic shield is disposed on a different layer relative to the transmit aerial (Column 8, Lines 27-38 / note that while the shield is placed on the transmit winding, it can reasonably be said to be located in its own layer), the electrostatic shield comprises: a first conductive trace (the bottom horizontal trace)extending from a first end portion to a second end portion; a plurality of second conductive traces 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky to include at least one electrostatic shield, the electrostatic shield comprising a plurality of conductive traces arranged so that no current loops are formed in the electrostatic shield, the electrostatic shield is ground, the transmit aerial, receive aerial, and electrostatic shield are arranged as a multilayer structure, the electrostatic shield is disposed on the same layer as at least a portion of the transmit winding or the one or more receive winding, the electrostatic shield is disposed on a different layer relative to the transmit aerial and the receive aerial, the electrostatic shield comprises: a first conductive trace extending from a first end portion to a second end portion; a plurality of second conductive traces extending from the first conductive trace, the first conductive trace extends from the first end portion to the second end portion in a linear manner, the plurality of second conductive traces have about the same length, the electrostatic shield further comprises a plurality of third conductive traces extending 
(Note that in the combination the first trace will cover a portion of both the receive and transmitter windings at a specific angle and therefore will at least partially surround the receive windings as claimed.)
As to Claim 8,
Zhitomirsky discloses wherein a point on the at least one transmit winding is coupled to ground (Paragraph [0077]).
As to Claim 10,
Zhitomirsky discloses the one or more receive windings comprise a sine winding and a cosine winding (Paragraphs [0037], [0061] / note the sin and cos windings can be for the receiver) (Figure 19).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Auchterlonie (US 5,003,260) as applied to claim 1 and in further view of KATSUYOSHI (JP2016109569A). 
Note that the paragraph for the above Japanese reference comes from the provided English machine translation.
As to Claims 6 and 7,

Zhitomirsky in view of Auchterlonie does not disclose the inductive position sensor comprises a first electrostatic shield and a second electrostatic shield, one or more layers associated with the transmit aerial and the receive aerial are disposed between the first electrostatic shield and the second electrostatic shield.
KATSUYOSHI discloses the inductive position sensor comprises a first electrostatic shield and a second electrostatic shield (Paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Auchterlonie to include the inductive position sensor comprises a first electrostatic shield and a second electrostatic shield, one or more layers associated with the transmit aerial and the receive aerial are disposed between the first electrostatic shield and the second electrostatic shield as taught by KATSUYOSHI in order to advantageously further prevent electrostatic coupling due to electromagnetic coupling an suppress eddy currents generated due to the magnetic field due to the high frequency signal (Paragraph [0028]), and to advantageously provide additional protection from eddy currents and electrostatic coupling by providing additional shielding.
(Note that a plurality of shield patterns (20) are laminated and would therefore reasonably have their own layers, and that the material between these patterns, in the combination, can be considered the one or more layers associated with the transmit and receive aerial.  This layer would be disposed between the first and second shield.)
9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Auchterlonie (US 5,003,260) as applied to claim 1 and in further view of Taylor et al.  (Taylor) (US 7,528,597).
As to Claim 9,
Zhitomirsky in view of Auchterlonie does not disclose the point on the at least one transmit winding is coupled to ground via a capacitor.
Taylor discloses the point on the at least one transmit winding (L1) is coupled to ground via a capacitor (C4)  (Figure 2) (Column 5, Lines 7-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Auchterlonie to include the point on the at least one transmit winding is coupled to ground via a capacitor as taught by Taylor in order to advantageously isolate the winding (inductor) from noise (Column 5, Lines 7-16) and thus reduce error in the system.
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Auchterlonie (US 5,003,260) as applied to claim 1 and in further view of Fiori, Jr (US 10,856,452)
As to Claim 12,
Zhitomirsky in view of Auchterlonie does not disclose the first conductive trace extends from the first end portion to the second end portion in an arcuate manner, the plurality of second conductive traces have different lengths.
Fiori, Jr discloses the first conductive trace (7) extends from the first end portion to the second end portion in an arcuate manner (Figure 4).

As to Claims 15 and 16,
Zhitomirsky in view of Auchterlonie does not disclose the plurality of second conductive traces have different lengths, end portions of the second conductive traces form an arcuate shape.
Fiori, Jr discloses the plurality of second conductive traces have different lengths (Figure 10), (Column 12, Lines 6-14), end portions of the second conductive traces form an arcuate shape (Figure 10 / note the end portion can be the outer periphery of the ends plus an arcuate portion of the traces themselves near the outer peripheries).)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Auchterlonie to include the plurality of second conductive traces have different lengths, end portions of the second conductive traces form an arcuate shape as taught by Fiori, Jr in order to advantageously be able to utilize the shield with a rotary position sensor and/or where the shielding provides effective shielding without compromising the linearity of the position sensor, and in order to advantageously have no non-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1)  US 6,124,708 to Dames which discloses an inductive position sensor using windings, 2) US 2013/0069637 to Kobayashi et al. which discloses an inductive sensing device with magnetic shield wiring and dummy patterns, and 3) US 5,815,091 to Dames et al. which discloses a position encoder using quadrature windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858